Citation Nr: 0843772	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) prior to July 3, 2008.  

2.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD from July 3, 2008.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran and Mr. AC


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that granted service connection for PTSD and assigned a 30 
percent rating for PTSD effective beginning on April 13, 
2005.  In April 2006, the RO increased the initial rating to 
50 percent.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran testified before the RO's Decision Review Office 
(DRO) in February 2006.  In February 2007, the veteran 
testified before the undersigned Veterans Law Judge in a 
videoconference hearing when he submitted additional evidence 
in the form of a statement by his wife, along with a waiver 
to original RO jurisdiction.  The Board has accepted this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800.  


The Board remanded the case to the RO for further development 
in March 2008.  

In August 2008 the RO issued a rating decision granting an 
increased rating of 70 percent for PTSD, effective beginning 
on July 3, 2008.  

Inasmuch as higher ratings are available for the service-
connected PTSD before and after July 2008, and as a claimant 
is presumed to be seeking the maximum available benefit for a 
given disability, the claims for higher rating for PTSD as 
reflected on the title page remain viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran submitted a statement in August 2007 expressly 
claiming a total disability rating based on individual 
unemployment due to service-connected disability (TDIU).  
That matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to July 3, 2008, the service-connected PTSD is 
shown to have been manifested by occupational and social 
impairment with reduced reliability and productivity but not 
by occupational and social impairment with deficiencies in 
most areas.  

3.  From July 3, 2008, the service-connected PTSD is shown to 
be manifested by occupational and social impairment with 
deficiencies in most areas but not by total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD prior to 
July 3, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.130 including Diagnostic Code 9411 (2008).  

1.  The criteria for the assignment of an evaluation in 
excess of 70 percent for the service-connected PTSD on or 
after July 3, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130 including Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating issue on appeal originated as "downstream" issue 
in which notice prior to the rating decision was in regard to 
evidence required to support a claim for service connection, 
rather than claims for increased evaluation for disabilities 
already service connected.  

During the course of the appeal the RO sent the veteran a 
letter in October 2007 advising him of the evidence 
applicable toward establishing entitlement to increased 
ratings for his service-connected PTSD.  The veteran had an 
opportunity to respond prior to issuance of the most recent 
Supplemental Statement of the Case (SSOC) in August 2008.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The October 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency and would make reasonable efforts to help him get 
relevant records no held by a Federal agency.  The letter 
asked the veteran to provide the RO with enough information 
about those records to enable the RO to request them, and 
reminded the veteran that it is the responsibility of the 
claimant to support the claim with sufficient evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating issue originated as a 
"downstream" issue.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the most 
recent SSOC.  

At no point during the course of this appeal has the veteran 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in March 2006.  

The Court also held in Dingess that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for the applicable rating 
criteria.  This was accomplished in the SOC and SSOC, which 
suffices for Dingess.  

The Court recently articulated notice standards for rating 
claims in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Vazquez does not apply to "initial rating" 
claims.  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran in connection with the claims on appeal.  

The veteran's complete service treatment records (STR) and 
his post-service VA and relevant non-VA medical records are 
in the claims file.  The veteran has not identified, and the 
file does not otherwise indicate, that there is any existing 
medical or non-medical evidence that should be obtained 
before the appeal is adjudicated.  

The veteran has been afforded a hearing before the RO's DRO 
and before the Board in conjunction with the appeal.

The veteran has also been afforded appropriate VA medical 
examinations in conjunction with the claim on appeal, most 
recently in July 2008.  The veteran has not asserted, and the 
record does not show, that his symptoms have worsened since 
the last examination.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Rating criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  However, 
VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

In this case, psychiatric disorders are rated under a General 
Rating Criteria for Mental Disorders.  Accordingly there is 
no advantage to the veteran in being rated under DC 9411 
(PTSD) versus any other psychiatric DC, as the rating 
criteria and the disability levels are identical.  

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal for increased 
rating for a disability already service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  
 
The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning with the date of the date of 
service connection, April 13, 2005.  The Board's adjudication 
accordingly satisfies the criteria of Fenderson and Hart.  


Evaluation prior to July 3, 3008 (currently rated at 50 
percent)

VA Mental Health Clinic (MHC) notes in April-May 2005 show 
current problems with chronic substance dependence, mental 
illness, unemployment and housing.  The veteran was on 
current methadone treatment for opiate dependence, with 
apparent success.  The veteran was unemployed, having 
recently lost his job of 17+ years.  

The veteran had no suicidal or homicidal ideation.  He was 
alert and oriented, with spontaneous speech normal in tone 
and rate.  The veteran was goal-directed with no perceptual 
disturbances.  Cognition was grossly intact, insight, 
judgment and impulse control were all good.  The veteran's 
current diagnoses were opioid and alcohol dependence and 
depressive disorder not otherwise specified (NOS).  

The veteran had a VA psychiatric examination in August 2005 
in which he reported current nightmares and flashbacks 
approximately once per month.  He reported intrusive memories 
that could be triggered by Asian people or by certain smells.  
He reported hypervigilance and fear, and stated that he slept 
with guns and compulsively checked his door locks and checked 
outside his house.  

The veteran reported significant emotional numbing and 
disconnection from others.  He reported difficulty going to 
sleep and staying asleep.  He reported significant isolation, 
agoraphobia, and poor concentration and memory.  He also 
reported occasional depression, occasional feelings of 
hopelessness and helplessness, and occasional anhedonia.  

The examiner noted that the veteran's work history appeared 
to be sporadic.  He was unable to hold a steady job until the 
age of 32 and was fired twice for assault. For 20 years, he 
was able to work steadily but not since then.  

In regard to his social functioning, the veteran was quite 
isolated, which caused problems with his marriage.  There was 
little in the veteran's life that gave him pleasure, and the 
examiner described the veteran's prognosis as "guarded."  

The examiner also noted that the veteran had been treated for 
substance abuse detoxification.  The examiner stated that the 
veteran's substance abuse was heavily influenced by the 
veteran's trauma in Vietnam, in that the veteran's experience 
in Vietnam was more likely than not responsible for the 
initial abuse and may have served as triggers for relapse.  
The veteran's substance abuse was seen as an avoidance 
symptom of PTSD.  

On examination the veteran's thought process was goal-
directed and linear.  His mood and affect were anxious.  
Thought content did not include suicidal or homicidal 
ideation or intent, and there was no evidence of auditory or 
visual hallucinations.  Speech was normal, and judgment and 
insight were fair.  

The examiner diagnosed chronic moderate PTSD, alcohol and 
opiate dependence in early remission, and cocaine dependence 
in full sustained remission.  The examiner assigned a current 
Global Assessment of Functioning (GAF) of 50.  

The veteran testified before the RO's DRO in February 2006 
that he currently received substance dependence treatment at 
VA and also regular PTSD counseling.  The veteran testified 
that he was fired from his last job in 2004 after a verbal 
altercation with his boss; he had previously lost at least 
four other jobs due to anger management problems; he had been 
arrested on several occasions but never incarcerated.  

The veteran testified that his self-imposed isolation from 
others had caused discord between him and his wife.  The 
veteran endorsed sleeping with a loaded gun, obsessively 
checking the security of his house, sleep disruption, and 
occasional nightmares and flashbacks.   

The veteran's wife submitted a letter in February 2008 
stating that the veteran's visible symptoms included 
nightmares, hostility toward Asian persons, social isolation, 
constantly carrying a knife, and episodes of violence ("road 
rage" scenarios).  The veteran's VA counselor had told the 
veteran that he could not and should not work.  

The veteran testified before the Board in February 2008 that 
he continues to have violent nightmares two to three times 
per week.  His wife has threatened to divorce him on several 
occasions due to his anger management problems and his drug 
abuse.  The veteran had difficulty gaining and maintaining 
employment because he would show anger toward management and 
toward customers.  

The veteran considered suicide many times but always denied 
it during examination because he thought admission of suicide 
ideation would cause him to be locked up.  The veteran goes 
to VA counseling twice per week: once for substance abuse and 
once for PTSD; he also has monthly PTSD counseling.  

The veteran testified that he usually sleeps during the day 
because he is awake most of the night.  He had no social 
activities.  

The veteran had his annual VA psychiatric evaluation in May 
2008 during which he was oriented times three and free of 
illicit substances.  The veteran endorsed continued PTSD 
symptoms of nightmares, hypervigilance, flashbacks, dysthymia 
and lack of interest.  

The veteran attributed his lack of employability and his 
continued marital discord to his PTSD. During interview the 
veteran's speech was coherent and his thought process was 
linear and logical.  He denied suicidal or homicidal ideation 
and denied auditory or visual hallucinations. He described 
his mood as "terrible" and his affect was appropriate.  
Insight and judgment were both fair, and cognition was 
intact. The examiner, a psychiatrist, assigned a current GAF 
of 55.  

VA Substance Abuse (SA) clinic notes from April 2005 through 
June 2008 show continued marital stress over unemployment 
issues, but the veteran remained successful in his 
rehabilitation from opioid abuse.  The veteran endorsed 
continuing hyperarousal, hypervigilance, and avoidance 
behaviors.  

The veteran's mood and affect fluctuated during the period, 
but he had no homicidal or suicidal ideation and he was 
consistently oriented time three, with grossly intact 
sensorium and judgment/insight both fair.   
 
The veteran's GAFs during the period under review, as 
recorded in VA MHC and SA progress  notes, were as follows: 
50 in October 2005(assigned by GEW, RN); 55 in November 2005 
(assigned by GEW, RN); 50 in December 2005 (assigned by 
GEW,RN); 55 in January 2006 (assigned by GEW,RN); 55 in 
February 2006 (assigned by GEW, RN); 55 in March 2006 
(assigned by Dr. LKR); 50 in April 2006 (assigned by GEW, 
RN); 55 in August 2006 (assigned by GEW, RN); 48 in November 
2007 (assigned by PMD, MHC  unit chief); 50 in January 2008 
(assigned by GEW, RN); 45 in January 2008; 55 in February 
2008 (assigned by GEW, RN); 45 in February 2008 (assigned by 
PMD, MHC  unit chief); 45 in March 2008 (assigned by PMD, MHC  
unit chief); 55 in March 2008 (assigned by GEW,RN); 45 in 
April 2008 (assigned by PMD, MHC  unit chief); 55 in April 
2008 (assigned by GEW, RN); 55 in May 2008 (assigned by Dr. 
NG); and, 50 in June 2008 (assigned by PMD, MHC  unit chief).  

Based on review of the evidence above, the Board finds that 
prior to July 3, 2008 the veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity, but not by occupational and social 
impairment with deficiencies in most areas.  Accordingly, the 
criteria for the higher 70 percent rating are not met for the 
period in question.  

The Board notes in this regard that the veteran had some of 
the symptoms associated with the 50 percent rating 
(disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships) but not others were not demonstrated 
(flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (retention of only highly-learned 
material, forgetting to complete tasks); impaired judgment; 
or, impaired abstract thinking).  

Significantly, he had only one of the symptoms associated 
with the 70 percent rating; i.e., difficulty in adapting to 
stressful circumstances including work or work like setting.  
He showed none of the other symptoms associated with the 70 
percent rating (suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
and/or inability to establish and maintain effective 
relationships).  

The Board has also considered the veteran's assigned GAF 
scores during the period.   The GAF records the clinician's 
judgment of the individual's overall level of functioning, 
with 100 representing a high level of functioning and no 
psychiatric symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychiatric 
Association, 1995.  While the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

As noted, the veteran's GAF scores during the period ranged 
between 45 and 55 during the period, depending on the medical 
specialist assigning the GAF, but were predominantly in the 
50-55 range.  GAF scores between 41 and 50 indicate serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job),while GAF scores between 51 and 60 indicate 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty with 
social, occupational or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  Quick Reference, supra, 
pg. 46-47.  

The Board cannot dispute the assignment of a GAF of 45, even 
though it appears to be unsupported by the veteran's 
concurrent symptomatology.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (the Board may not base a decision on its own 
unsubstantiated medical opinion).  

The Board simply observes, with due deference to the GAF, 
that the veteran's symptoms are not characteristic of the 70 
percent rating under the VA rating schedule.  

In addition to the medical evidence above the Board has also 
considered lay evidence of record, including the veteran's 
testimony and correspondence to VA from the veteran and his 
wife.  The veteran contends that his PTSD has caused marital 
discord and has resulted in unemployability.  

The current 50 percent rating is assigned with difficulty in 
establishing and maintaining effective work and social 
relationships; the higher 70 percent rating is assigned with 
inability to establish and maintain effective relationships.  
Even granting the veteran full credibility, he has not shown 
actual inability to establish and maintain effective 
relationships.  

Further, the evidence regarding the veteran's employability 
is inconsistent.  The veteran has asserted he cannot obtain 
or maintain steady employment due to anger management 
problems associated with his PTSD.  

However, the veteran stated to various VA examiners that the 
had been employed for 18 years in a factory making tank 
engines before being laid off; he was subsequently employed 
for 2.5 years at a wood chipping business and was fired after 
filing a grievance at not receiving a bonus (he declined a 
settlement package offered by the employer, hired an 
attorney, and obtained a better package).  

In weighing credibility, VA may consider internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, and desire for 
monetary gain.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
the veteran's account of his employment history has been 
inconsistent, the Board is not prepared to accept his 
undocumented assertions attributing his claimed 
unemployability solely to his PTSD.  

Based on the medical and lay evidence above the Board finds 
that the criteria for a rating in excess of 50 percent were 
not met prior to July 3, 2008.  


Evaluation from July 3, 3008 (currently rated at 70 percent)

The veteran had a VA psychiatric examination in July 2008.  
The examiner reviewed the claims file and noted the veteran's 
psychiatric history in detail.  The examiner noted that PTSD 
symptoms documented in the record included nightmares, 
occasional flashbacks, intrusive triggers such as smells and 
Asian people, hypervigilance, social anxiety and isolation.  

The veteran's greatest problems of record are irritability 
and anger control, which significantly impact his marriage, 
his employment history, and almost all interpersonal 
relationships.  

During examination the veteran described current PTSD 
symptoms of nightmares three to four times per week during 
which he would scream and thrash in bed.  He described sleep 
disturbance at night that left him fatigued during the day.  
He described frequent and intrusive thoughts about the war, 
and flashbacks occurring approximately once per week.  

The veteran reported some mild avoidance of thoughts and 
reminders of war, considerable emotional detachment from 
others, diminished interest in leisure activities and a 
foreshortened sense of future.  His level of irritability and 
anger outbursts continued to be problematic in terms of his 
relationship with his wife and with most other people.  He 
continued to be quite hypervigilant and remained socially 
avoidant and highly socially anxious.  He stated he became 
quite uneasy in crowds, did not trust others, and in social 
situations would take a separate car from his wife so that he 
could leave early.  He continued to check outside his home 
for "the enemy" and kept multiple weapons.  He described 
exaggerated startle response and significant problems with 
concentration.  

The veteran reported continued feelings of depression, low 
motivation and energy, hopelessness and limited interest in 
activities.  He described history of suicidal ideation but 
with no recent plan.  He also described frequent anxiety 
attacks in social settings or when away from home.  

The veteran stated he had last used any illicit substances 
three years previously.  There had been no remission in the 
veteran's symptoms since the last examination, and he 
continued to experience symptoms that severely affected all 
areas of his level of functioning.  

The veteran continued to live with his wife of 32 years in a 
stormy relationship.  The veteran stated he spent most of his 
day sleeping due to inability to sleep at night.  The veteran 
stated he had no interests, no friends, and no connection 
with family members; his only interest was riding his 
motorcycle; he also rode with a small motorcycle club 
monthly.  

The veteran stated he last worked in 2004 after being fired 
after an altercation with the vice president of the company.  
He did not subsequently look for work because his VA 
clinician, PMD, told him he could not work.  

The examiner stated it was unclear to hat extent the 
veteran's substance abuse problems interfered with his 
ability to work at that time; however, based on his ongoing 
difficulties with anger control and other PTSD symptoms he 
would likely continue to experience "rather significant" 
employment difficulties.  

During interview the veteran was initially extremely 
irritable and anxious but he settled down as the examination 
progressed.  The veteran used frequent profanity.  His mood 
was anxious and depressed.  The veteran described suicidal 
ideation but denied intent.  There was no indication of a 
thought disorder.  The veteran described ongoing frustration 
with his current life situation, particularly his marriage 
and his financial difficulties.  His thought process was 
logical and goal-directed, and he denied hallucinations.  The 
veteran appeared to be mildly dissociative at times during 
the interview.  Cognition was not formally tested; insight 
and judgment were both fair.  

The examiner assigned a GAF of 45.  The examiner stated that 
even with ongoing abstinence from substance use the veteran 
continued to experience "rather significant" symptoms of 
PTSD, which affect all areas of daily functioning.  

The veteran's presentation was most notably marked by his 
significant hypervigilance and level of social anxiety and 
avoidance.  Also, his irritability remained rather 
impenetrable to treatment attempts and had affected his 
employment and social relationships rather consistently over 
time.  It is more likely than not that the veteran's PTSD 
symptoms caused deficiencies in his history of work 
experiences, relationships, judgment and mood over time.  

On review, the Board finds that the July 2008 examination 
shows occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  This is squarely within the criteria for 
the currently-assigned 70 percent evaluation.  

The Board notes in that regard that the veteran showed many 
of the symptoms associated with the 70 percent rating; i.e. 
impaired impulse control such as unprovoked irritability with 
periods of violence, suicidal ideation, difficulty in 
adapting to stressful circumstances including work or work 
like setting, and inability to establish and maintain 
effective relationships.  

However, the Board cannot find that the veteran shows total 
occupational and social impairment as required for the 100 
percent evaluation.  

The Board notes in that regard that the veteran has 
demonstrated none of the symptoms associated with the 100 
percent rating; i.e., gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living including maintenance of minimal personal 
hygiene; disorientation to time or place; or, memory loss for 
names of close relatives, own occupation, or own name.  

The veteran's representative argues that suicide ideation 
constitutes "persistent danger of hurting self or others" 
and justifies a 100 percent rating.  The Board disagrees.  
"Suicide ideation" is one of the symptoms specifically 
associated with a 70 percent rating; accordingly, suicide 
ideation in and of itself cannot warrant a rating of 100 
percent.  

Based on the evidence, the Board finds that the criteria for 
a rating in excess of 70 percent from July 3, 2008 are not 
met.  


Extraschedular consideration

The analysis above for the period before and after July 3, 
2008 was based on schedular criteria.  The Board has also 
considered whether extraschedular evaluation is warranted.  

Extraschedular rating for an individual disability is 
assignable under 38 C.F.R. § 3.321.  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.  

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose (supra.).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

There were no periods of psychiatric hospitalization during 
the period under review.  Accordingly, there were no 
"frequent periods of hospitalization" to warrant 
extraschedular consideration.  

In regard to "marked interference with employment," the 
record shows that the veteran's PTSD causes difficulty with 
an employment situation due to anger management issues.  
However, the rating criteria clearly incorporate "difficulty 
in establishing and maintaining effective work and social 
relationships" (criteria for a 50 percent rating) and 
"difficulty in adapting to stressful circumstances including 
work or work like setting" (criteria for the 70 percent 
rating).  There is no indication of "marked" interference 
with employment over and above that considered under the 
schedular criteria.  

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. 
§ 3.321 is not necessary or appropriate at this point.  

In making its determination, the Board has considered the 
applicability of the benefit of the doubt rule.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case the preponderance of the evidence is against the 
claim, and the benefit of the doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 50 percent for the service-
connected PTSD prior to July 3, 2008 is denied.  

An increased rating in excess of 70 percent for the service-
connected PTSD beginning on July 3, 2008 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


